Citation Nr: 0430788	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-23 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disorder.

2.  Entitlement to service connection for a nervous disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




INTRODUCTION

The veteran had active service from November 1984 to July 
1987.

This matter is before the Board of Veterans' Appeals on 
appeal of an April 2002 rating decision from the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
Regional Office.  The veteran testified before the 
undersigned at a hearing in Washington, D.C., in August 2004; 
a transcript of the hearing is associated with the claims 
file.  This case has been advanced on the docket by order of 
the Deputy Vice Chairman of the Board pursuant to 38 U.S.C.A. 
§ 7101 (West 2002) and 38 C.F.R. § 20.900 (2003).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  A psychiatric disorder was first manifested after the 
veteran's active service and is not etiologically related 
thereto.

3.  There is no competent evidence of an existing bilateral 
hearing loss disability as defined for VA purposes.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).

2.  A hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claims now before the 
Board.
 
The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  In Pelegrini II, at 121, the Court held that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim", under 38 C.F.R. § 3.159(b).  In 
Pelegrini II, the Court also clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
See Id. at 120-123.

For the reasons noted below, the Board finds that VA has 
strictly complied with the notification and assistance 
provisions of the VCAA such that the Board's decision to 
proceed in adjudicating these claims does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

In April 1999, prior to the enactment of the VCAA, the RO 
sent the veteran a letter informing him of the reasons his 
claim of entitlement to service connection for hearing loss 
was denied, specifically advising him of the need for 
evidence of in-service hearing loss, treatment for hearing 
loss within one year after service discharge, or evidence of 
treatment for hearing loss thereafter.  The RO also advised 
the veteran of the need for medical evidence showing a 
diagnosed hearing loss and a diagnosed nervous disorder of 
service origin.  

Then, in the April 2002 rating decision the RO reconsidered 
the veteran's claims of entitlement to service connection for 
hearing loss and a nervous disorder under the VCAA and 
advised the veteran of the reasons and bases for the denial 
of benefits.

Furthermore, in a letter dated in May 2003, the RO advised 
the veteran of the need for evidence that hearing loss was 
incurred in or aggravated by service, or that such manifested 
itself within one year from service discharge, and, for 
medical evidence showing that a nervous condition existed 
while in service.  The RO identified the usefulness of 
evidence of medical treatment during service, lay statements 
from individuals with knowledge of the conditions, employment 
physical examinations, and post-service medical evidence.  
The RO requested the veteran to send any medical reports in 
his possession, or, if he desired VA assistance, to complete 
enclosed authorization and consent to release forms.  The RO 
also requested the veteran to identify the dates and 
locations of any VA treatment.  The RO provided the 
appropriate VA contact information.  The RO advised the 
veteran that service medical records had been received and 
then informed him that it remained his responsibility to make 
certain that any non-Federal records were received by VA for 
consideration in conjunction with his appeal.  

Also, in a statement of the case issued in July 2003, the RO 
advised the veteran of the evidence considered in connection 
with his appeal and the legal criteria governing entitlement 
to the benefits sought on appeal, to include reference to 
38 C.F.R. § 3.159 and the United States Codes cites relevant 
to the VCAA.  At that time the RO again advised the veteran 
of the reasons for the denial of his claims.  

The above shows that, throughout the appeal and both prior 
and subsequent to the enactment of the VCAA, the veteran was 
notified as to the legal criteria governing his claims, the 
evidence needed to show entitlement to the benefits sought, 
how VA could and would help him, and, that he was ultimately 
responsible for providing evidence in support of his claim.  
Any deficiency in the timing of the notice is nonprejudicial 
in that the RO considered the veteran's claims de novo and 
provided him full and adequate notice prior to certification 
of his appeal to the Board.

The Board also finds that VA has made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claims.  38 U.S.C.A.§ 5103A (a), (b) and (c).  The 
claims file contains the veteran's service records.  The 
claims file also contains VA and private records submitted by 
the veteran.  Documentation in the claims file include 
negative responses as to the availability of additional 
service records or additional VA treatment records pertinent 
to the disabilities at issue.  The Board recognizes that the 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i).  In this 
case, however, a current VA examination to determine whether 
the veteran has a hearing loss disability or a nervous 
disorder and whether such are etiologically related to 
service is not necessary to decide the claims.  There is no 
competent evidence of in-service hearing loss or a current 
hearing loss disability to trigger VA's duty under 
38 C.F.R. § 3.159(c).  With respect to the veteran's 
psychiatric claim, the Board emphasizes the veteran's own 
lack of credibility as well as the findings concerning the 
authenticity of submitted evidence, further discussed herein 
below.  The Board concludes that, in light of the in-service 
examination evidence negative for psychiatric disability, and 
the post-service submission limited to only questionable 
and/or refuted documents, there is no competent basis upon 
which to conclude that any current psychiatric disability, 
even if diagnosed, is related to service.  

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review. 

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  

Service connection may be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is 
not present during service, evidence of continuity of 
symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d); see 
also Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

For the purpose of applying VA regulations, impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 5.

Factual Background

The veteran's service medical records are negative for 
complaints of hearing problems and also negative for any 
diagnosis of hearing loss. The veteran's service medical 
records are also negative for complaints, findings or 
diagnoses of any psychiatric disability.  The veteran was 
sent for psychiatric consultation in connection with a skin 
rash to rule out neurodermatitis; however, the in-service 
examination revealed no evidence of psychiatric disorder or 
distress.  The service discharge examination is also negative 
for diagnosis of any psychiatric disorder.  A search through 
official sources for clinical records to include mental 
health or other in-service hospitalization was negative. 

Although the veteran filed VA compensation claims for 
problems to include skin and foot complaints, he did not 
include reference to any psychiatric problems for years after 
service.  Nor did the veteran report psychiatric or hearing 
problems at the time of VA examinations conducted relevant to 
other claimed disabilities during the years proximate to 
service discharge.  

The claims file contains a Standard Form 509 "Progress 
Notes" with the typewritten author as Williams, M.D., 
Psychiatry, dated in 1987.  Such note indicates an initial 
visit by the veteran, with note of hospitalization in the 
Psychiatric Ward for severe depression while on active duty 
status.  The veteran was noted to complain of hearing 
problems, and also to report hearing voices.  The impression 
was Major Depression.

A record dated September 8, 1987, signed by Sherwood A. 
Nichols, M.Ed., of the Counseling Program of Pennsylvania 
Hospital, indicates that the report was "...being generated 
for [the veteran], to prove that he suffers from Post-
Traumatic Stress Disorder (PTSD), incurring this disability 
while on active duty with the United States Marine Corps."  
The record includes note of a mark on top of the veteran's 
head, "which is visible to the human eye".  The report 
indicates the veteran was seen August 20, 1987, with symptoms 
of being discouraged and tearful.  The veteran then 
reportedly complained of an inability to sleep for fear that 
someone from the Marines was trying to kill him.  

The claims file contains a record from Presbyterian Medical 
Center, dated September 12, 1987, and signed Mark A. 
Novitsky, M.D.  The report indicates the veteran was referred 
from the emergency room with a history of having been 
physically assaulted in service, and locked in a room with 
only water.  The impression was stated as major depression.

The claims file contains a VA outpatient record dated in 
November 1988 and showing that the veteran sought mental 
hygiene help due to complaints of depression.  He reported 
not caring about anyone or anything and indicated he was 
having suicidal thoughts.  The impression was adjustment 
disorder with a depressed mood.  The clinic notes indicate 
the veteran was anxious, especially when discussing the fate 
of his son.  

The claims file contains a report purportedly prepared by 
Sandra Shuman, M.D., a neurologist, in August 1990.  The 
report references that the veteran had been evaluated on 
multiple four occasions since July 1990, for "'Blackouts, 
Dizziness, Seizures, outbursts of anger and a Lump in the 
center of [his] head size of a quarter' that was causing the 
underline (sic) symptoms."  

The August 1990 report continues, 

Also on this particular day [the veteran] 
was not responding to my voice commands 
and he appeared to be holding 
conversations with himself, which is not 
normal.

Upon further examining [the veteran], I 
noticed the quarter size lump on his head 
and proceeded to question him about the 
lump, and how the lump in the center of 
his head came about.  [He] informed me 
that his United States Marine Corps 
Commanding Officer and Peers struck him 
in the head, with a blunt object, unknown 
to [the veteran].  [...R]ecords also 
indicate that he filed a claim for (PTSD) 
Post Traumatic Stress Disorder, in 1987 
along with his previous disability claims 
for service-connected disability also 
filed in 1987 upon his discharge from 
service.

After reviewing [the veteran's] medical 
records provided to me by the Veteran's 
Administration Hospital, indicates, that 
[the veteran] was seen twice a month at 
the mental health department for there 
years (1987-1990).  His medical records 
and test results, show positive findings 
indicating that [he] suffered some 
permanent memory loss, along with having 
trouble concentrating, remembering, and 
making decisions, for himself and his 
family.  His symptoms was caused by the 
blunt force trauma to the mid section of 
the head which is visible, and indicated 
on VA Document (progress notes form 509, 
dated 9/87), that [the veteran's] 
injuries were sustained while serving in 
the Marine Corps.  

....

As an honorably discharged veteran, I 
believe that [the veteran] has received a 
great injustice while serving in the 
United States Marine Corps.

A May 1991 VA outpatient record notes the veteran's history 
of antidepressants but that he was no longer on medications.  

A VA Mental Hygiene Clinic Intake Evaluation, dated in 
November 1993, notes the veteran reported hospitalization in 
1991 and 1992 for depression and seizures.  He referenced 
having had an accident and indicated he would not be alive 
but for his son.  He complained of hearing voices and 
reported suicidal thoughts.  He reported the military was 
responsible for ruining his life.  The impression, after 
examination, was rule out major depression with psychotic 
features and rule out seizure disorder.

The claims file has been annotated to reflect a question as 
to the authenticity of medical evidence from Dr. Harkavy 
dated February 5, 1996 and "Williams, M.D. Psychiatry" 
dated August 1, 1987.  

The August 1987 entry from Dr. Williams is set out above.  
The February 5, 1996, letter includes the following 
statement:  

[o]n behalf of the veteran, I must take 
this opportunity, to inform the Regional 
Office that [the veteran's] medical 
records seem to have disappeared when he 
requested to a "60 Minute Interview" to 
discuss the harsh conditions he was 
subjected to while a patient here at the 
VA medical Center.

The letter continues to note that the veteran's medical 
records, 

"...indicate that he was diagnosed with 
Manic Depressive Syndrome while on active 
duty in the united States Marine Corps...In 
my Opinion this is the reason his medical 
records were lost, purposely misplaced 
due to positive psychiatric findings...

As professionals, we have a duty, and 
obligation to take of our veterans and 
not shaft them.

The letter was signed, with the typewritten title Allen 
Harkavy, MD, Psychiatric Out-Patient Unit, with a "Cc" to 
the "Veteran".  

In a May 2000 letter Dr. Robert A. Greenstein, M.D., the 
Chief of the Mental Health Clinic reviewed the February 5, 
1996, letter and the August 1, 1987 record by Dr. Williams 
and noted the inability to find originals or copies of such 
in the veteran's medical record.  Dr. Greenstein noted that 
the only Mental Health Clinic documentation in the medical 
record was an Intake Evaluation dated November 23, 1993 and 
two notes from Dr. Williams dated December 7, 1993 and 
December 20, 1993; no reports or notes from Dr. Harkavy were 
found in the veteran's record.  Dr. Greenstein noted it 
unlikely that Dr. Harkavy would have used the sentence "...and 
not shaft them."  Dr. Greenstein provided notes pertinent to 
another patient so as to compare Dr. Harkavy's signatures.  
Such notes indicate Dr. Harkavy is a Ph.D., not an M.D., and, 
the signatures do not appear to match the February 5, 1996, 
letter.  The supervisor of personnel records confirmed that 
Dr. Harkavy was a clinical psychologist with a Ph.D., and not 
an M.D.

At the time of his August 2004 hearing, the veteran reported 
that he had been hit in the head with a blunt object during 
service.  He indicated that his hearing loss and nervous 
problems were a result of such injury.  He reported receiving 
VA treatment for hearing loss in 1987 and 1988, without 
subsequent VA or private treatment for hearing loss.  He 
described psychiatric symptoms of difficulty concentrating 
and experiencing anger outbursts.  He reported being seen by 
Sandra Schuman, M.D., a neurologist between 1987 and 1990, as 
well as by Dr. Mark Novitsky between 1987 and 1990 or 1991, 
Mr. Sherwood Nichols at the Pennsylvania Hospital counseling 
program.  The veteran reported that Dr. Harkavy was now 
deceased.  The veteran also indicated that Dr. Schuman had 
diagnosed PTSD.  

Analysis

The issues of whether the veteran currently has a hearing 
loss disability and a nervous disorder/psychiatric disability 
warranting service connection involve a medical diagnosis or 
opinion as to medical causation.  Therefore, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  In that regard the Board emphasizes that 
the veteran himself, as a lay person without documented 
medical expertise or training, is not competent to render an 
opinion concerning medical diagnosis or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

With respect to hearing loss, the veteran has not reported 
any in-service treatment for hearing loss, or any treatment 
for such within the year following discharge from service.  
Nor is there any competent medical evidence of record showing 
the existence of a current hearing loss disability in either 
ear, as defined by 38 C.F.R. § 3.385.  Although the veteran 
himself asserts that he has hearing loss that is related to 
his active service period, as a layperson he is not competent 
to provide the requisite opinion as to the existence or 
etiology of a hearing loss disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Direct service connection 
may not be granted without medical evidence of a current 
disability, medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  Accordingly, 
absent evidence of a current hearing loss disability, there 
is no basis for a grant of service connection.

With respect to the veteran's psychiatric claim, the Board 
notes not only the veteran's lack of competency to provide a 
diagnosis or etiology, but, further notes that the veteran 
lacks credibility in the face of the submission of documents 
lacking authenticity.  As noted in a December 2000 
memorandum, the RO submitted certain documents to the Office 
of the Inspector General for review.  In particular, records 
from Dr. Allen Harkavy were reviewed, with note that Dr. 
Harkavy was a Ph.D., not an M.D., as indicated on the 
February 5, 1996, letter submitted by the veteran, and, that 
per Dr. Robert A. Greenstein, Dr. Harkavy's letter contained 
certain statements deemed to be unlikely statements made by a 
therapist.  It was also noted that a check on certain 
employment letters revealed that such had not been signed by 
the individuals whose signatures were shown, and, evidence 
showing the veteran's confinement for making false statements 
and aiding and abetting.  Based on such, the Board notes that 
not only the veteran's credibility is at issue, but, that the 
statement from Dr. Harkavy, identifying the existence of a 
psychiatric disability of service origin also lacks probative 
value, the conclusion being that such was not actually 
prepared by the physician as purported by the veteran.

Here the Board continues to note certain distinctive 
grammatical, punctuation and typesetting conventions that 
appear in the veteran's own statements.  In particular, the 
veteran capitalizes, underlines, bolds or places in 
parentheses certain phrases.  The veteran also utilizes 
frequent commas not in keeping with usual punctuation styles.  
The Board emphasizes that the February 5, 1996, letter 
purported to be from Dr. Harkavy and found to lack 
authenticity, utilizes similar conventions.  Moreover, later 
statements submitted by the veteran (and purportedly prepared 
by Sandra Shuman, M.D., Mark A. Novitsky, M.D., and Sherwood 
Nichols, M. Ed.) are also notable for the inappropriate 
and/or distinctive use of capitalization, quotation marks, 
commas, and underlining, as well as conclusive and aggressive 
statements concerning the veteran's treatment in the military 
or treatment from the VA system.  The Board finds such 
statements to be suspect based on the historical record of 
inauthentic evidence submissions and the veteran's own lack 
of credibility.  

In any case, the Board finds that these subsequent medical 
statements lack probative value insofar as they are clearly 
based on a history supplied by the veteran and not supported 
by the official or credible evidence of record.  In this 
regard the Board emphasizes that the veteran's assertion that 
he incurred a physical assault with a head injury in service 
leading to psychiatric disability diagnosed and treated in 
service is simply inconsistent with the service records.  
Those records are available and note no head injury.  The 
veteran's service medical records reflect that psychiatric 
evaluation was conducted; however, such examination ruled out 
the existence of any psychiatric disability during service 
and a search for further records of treatment or evaluation 
to include hospitalization was negative.  The Board also 
finds probative the contemporary evidence of VA claims during 
the years most proximate to service; such are negative for 
complaint of psychiatric problems.  Thus, the medical 
statements submitted by the veteran, even if accepted as 
having been prepared by competent medical professionals based 
on examination, cite to an inaccurate history of in-service 
treatment and/or diagnosis of head injury and psychiatric 
disability, shown to be inconsistent with the actual in-
service documentation.  

The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, is based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The 
Board emphasizes it is not bound to accept medical opinions 
which are based on history supplied by the veteran where that 
history is unsupported by the medical evidence.  Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal, op. cit.; and Guimond v. Brown, 6 Vet. 
App. 69 (1993) and most recently, Pond v. West, 12 Vet. App. 
341 (1999) where the appellant was himself a physician.  In 
this case there is no competent and credible evidence of in-
service assault, head injury, psychiatric manifestastions or 
psychiatric treatment to support the medical conclusions that 
an in-service head injury caused the veteran to develop an 
existing psychiatric disability.

Although the veteran argues that his service and/or VA 
records were destroyed or purposely lost, there is no basis 
for such assertion.  The veteran's service records are, in 
fact, available, and show complaint and treatment for a 
variety of problems.  These records do not, however, 
substantiate his post-service account of symptoms or events 
in service.  Such statements were made in connection with a 
compensation claim and, as noted, are incredible in the face 
of the information and evidence in the claims file.  Also, a 
search of VA records revealed only limited mental health 
care; these records are in the file and have been considered.  
The veteran's report of additional in-service and post-
service treatment lacks documentary support and instead 
further serves to undermine his credibility.

In summary, the veteran's service records show no psychiatric 
diagnosis.  The available post-service records include 
diagnoses of major depression and PTSD, which have been 
attributed to the veteran's own account of in-service assault 
and lock-up, circumstances not corroborated by service 
records and deemed incredible in the face of available 
evidence and specific inquiries made into the veteran's case.  
The medical evidence submitted by the veteran is itself 
found, in large part, to lack credibility.  At best such 
evidence is based on an inaccurate and incomplete history 
provided by the veteran himself.  There is, in short, no 
competent and probative evidence that the veteran has a 
diagnosed psychiatric illness that either began during or is 
otherwise related to service.

Absent competent evidence of a causal nexus between 
currently-diagnosed hearing loss and psychiatric disabilities 
and service, the veteran is not entitled to service 
connection.  The Board has again considered the applicability 
of the benefit of the doubt doctrine.  However, the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection.  As such, that doctrine 
is not applicable in the instant appeal and the claim is 
denied.  38 U.S.C.A. § 5107.




ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to service connection for a hearing loss 
disability is denied.



	                        
____________________________________________
	J. M. Daley 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



